Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 1 of 7 PageID 577




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

RICHARD D. MURRAY,

       Petitioner,

v.                                                      Case No. 8:18-cv-282-T-35JSS

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

     Respondents.
____________________________________/

                                        ORDER

       This cause is before the Court on Petitioner Richard D. Murray’s pro se petition

for writ of habeas corpus filed under 28 U.S.C. § 2254. (Doc. 1) Upon consideration of

the petition, the response and supplemental response opposing the petition as time-

barred (Doc. 16 and 18), and Murray’s reply (Doc. 21), and in accordance with the

Rules Governing 2254 Cases in the United States District Courts, it is ORDERED that

the petition is DISMISSED AS TIME-BARRED:

                               PROCEDURAL HISTORY

       A jury found Murray guilty of robbery in state court and the trial court sentenced

him to 15 years. (Doc. 16-2 Exs. 4, 5) The state appellate court affirmed the conviction

and sentence. (Id. Ex. 8) Murray filed several state post-conviction petitions which

were denied. (Doc. 16-2, Exs. 11, 12, 14, 15); (Doc. 18-2, Exs. 22, 24)

       Murray then filed a federal habeas petition in the Northern District of Florida.

(Doc. 1) The district court in the Northern District of Florida transferred the case to this

district. (Doc. 3) This Court preliminarily reviewed the petition and dismissed it without




                                             1
Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 2 of 7 PageID 578




prejudice. Order, Murray v. Sec’y, Dep’t Corrs., No. 8:16-cv-1315-MSS-MAP

(M.D. Fla. June 12, 2017), ECF No. 8. The Court was unable to determine from the

pleading whether the case was a civil rights action or a habeas corpus action. Id. at 3.

The Court ordered Murray to commence a new case with forms provided. Id. at 4.

      Seven months later, Murray filed the federal habeas petition in this case.

(Doc. 1) The Court ordered Murray to respond to show why the petition should not be

dismissed as untimely. (Doc. 7) After Murray responded (Doc. 12), the Court ordered

Respondent to respond to the petition. (Doc. 14)

      Respondent argued that the petition was untimely. (Doc. 16) The Court ordered

Respondent to supplement its response and address how a state post-conviction

petition that Murray filed in Volusia County impacts the timeliness of the federal

petition. (Doc. 17) Respondent filed a supplemental response and argued that the

federal petition is untimely even with statutory tolling for the state petition in Volusia

County. (Doc. 18)

                                       ANALYSIS

I.    Statute of Limitations

      Because Murray filed his petition after the enactment of the Antiterrorism and

Effective Death Penalty Act, AEDPA applies. Lindh v. Murphy, 521 U.S. 320, 336

(1997). The petition is subject to a one-year statute of limitations under AEDPA.

28 U.S.C. § 2244(d). The limitations period runs from “the date on which the judgment

became final by the conclusion of direct review or the expiration of the time for seeking

such review.” 28 U.S.C. § 2244(d)(1)(A). The period is tolled for “[t]he time during




                                            2
Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 3 of 7 PageID 579




which a properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2).

        On August 14, 2013, the state appellate court affirmed Murray’s conviction and

sentence without a written opinion. (Doc. 8) The state supreme court did not have

jurisdiction to review the unelaborated decision. Jenkins v. State, 385 So. 2d 1356,

1360 (Fla. 1980) (citing Fla. Const., art. V, §3(b)(3)). This was a clear constitutional

bar to higher state court review. Pugh v. Smith, 465 F.3d 1295, 1299 (11th Cir. 2006).

Murray could only have sought further review in the U.S. Supreme Court. Id. Murray

did not do so, and the time to seek that review expired 90 days later on November 12,

2013. Sup. Ct. R. 13.1. The next day, the federal habeas limitations period started to

run. Fed. R. Civ. P. 6(a)(1)(A) (excluding the day of the event that triggers the period);

Bates v. Sec’y, Dep’t Corrs., 964 F.3d 1326, 1329 (11th Cir. 2020).

        The limitations period continued to run until Murray filed a state habeas petition

on November 3, 2014 1. (Doc. 18-2 Ex. 22) At that point, 355 days had run on the

limitations period. Even though the petition was filed in Volusia County where Murray

was incarcerated — instead of Hillsborough County where he was convicted — and

raised claims that should have been raised in a post-conviction motion,

(Doc. 18-2 Ex. 22), the petition was still properly filed and tolled the limitations period.

Thompson v. Sec’y, Dep’t Corrs., 595 F.3d 1233, 1237 (11th Cir. 2010). The

post-conviction court dismissed the petition on September 25, 2015. (Doc. 24) Murray

did not appeal the order of dismissal, and the time to appeal expired 30 days later on

October 26, 2015. Fla. R. App. P. 9.110(b); Fla. R. App. P. 9.420(e); Fla. R. Jud.


1The prison mailbox rule applies to pro se inmate filings in Florida courts. Thompson v. State, 761 So. 2d
324, 326 (Fla. 2000).


                                                    3
Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 4 of 7 PageID 580




Admin. 2.514(a)(1)(C) (explaining that if last day is Sunday then period runs until next

day that is not Saturday, Sunday, or legal holiday). The federal habeas limitations

period started to run again the next day. Cramer v. Sec’y, Dep’t Corrs., 461 F.3d 1380,

1383 (11th Cir. 2006).

       The limitations period continued to run another 10 days. The last day to file the

federal petition was on November 6, 2015. Murray filed his federal habeas petition on

January 25, 2018. Barring any other intervening, tolling pleadings, the federal petition

is time-barred. (Doc. 1); Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir. 2014)

(prison mailbox rule).

       Murray filed other post-conviction petitions in state court. Murray filed a state

habeas petition in the state appellate court on February 23, 2016. (Doc. 16-2 Ex. 11)

Murray filed an extraordinary writ petition in the state supreme court on February

29, 2016. (Doc. 16-2 Ex. 14) Neither tolled the limitations period because both were

filed after the limitations period expired. Sibley v. Culliver, 377 F.3d 1196, 1204 (11th

Cir. 2004).

       In his petition, Murray argues that the date that he filed the prior federal petition

in the Northern District of Florida controls. (Doc. 1 at 14) Petitioner filed the prior

dismissed petition on April 16, 2016, (Doc. 16-2 Ex. 17), also after the limitations

period expired. Thus, the petition is still time-barred.



II.    Equitable Tolling

       In his response (Doc. 12) to the Court’s initial show cause order (Doc. 7), Murray

also explains that he has a ninth-grade education and no legal training. (Doc. 12 at 1)




                                             4
Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 5 of 7 PageID 581




Murray claims he received notice that, if he had filed his state petition in Hillsborough

County, the petition would have been a timely post-conviction motion. (Id.) Murray

claims to have lost that notice during a shakedown and placement in solitary

confinement in prison. (Id.) The state petition remained pending in Volusia County until

after the one-year limitations period expired. (Id.)

       The one-year statute of limitations under AEDPA is subject to equitable tolling.

Holland v. Florida, 560 U.S. 631, 645 (2010). Murray must show that “(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Id. at 649 (quotations omitted). Equitable tolling

is “an extraordinary remedy limited to rare and exceptional circumstances and typically

applied sparingly.” Cadet v. Fla. Dep’t Corrs., 853 F.3d 1216, 1221 (11th Cir. 2017)

(citation and quotations omitted).

       The fact that Murray filed his state habeas petition in Volusia County — not

Hillsborough County — does not justify equitable tolling. Murray is entitled to statutory

tolling for the state petition filed in Volusia County. Even with statutory tolling, the

federal petition is still untimely.

       Murray’s lack of education and legal training is not an extraordinary

circumstance that justifies equitable tolling. Johnson v. United States, 544 U.S. 295,

311 (2005); Rivers v. United States, 416 F.3d 1319, 1323 (11th Cir. 2005). After the

limitations period expired, Murray continued to file state petitions in state court.

Nothing that was beyond his control prevented him from filing a federal petition in

federal court. San Martin v. McNeil, 633 F.3d 1257, 1271 (11th Cir. 2011).




                                            5
Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 6 of 7 PageID 582




Consequently, his claim of incapability or incompetence is belied by his own actions

in pursuing his state court rights.

       Concerning his federal limitations period, Murray allowed 355 days to run on

the limitations period before filing his state habeas petition in Volusia County. That left

Murray only 10 days to file a federal petition after state post-conviction proceedings

concluded. Even after he learned that the state petition in Volusia County was

dismissed, Murray allowed the limitations period to expire and waited six months

before filing the federal petition in the Northern District of Florida. (Doc. 16-2 Ex. 17)

At that point the limitations period had already expired. After this Court dismissed that

first federal petition, Murray waited seven more months before filing the federal petition

in this case. A total of two years and three months passed between the date that the

limitations period expired and the date that Murray finally filed the federal petition in

this case. Because he failed to diligently pursue his rights and does not offer any

extraordinary circumstance to excuse the delay, Murray is not entitled to equitable

tolling. Melson v. Comm., Ala. Dep’t Corrs., 713 F.3d 1086, 1089-90 (11th Cir. 2013);

Diaz v. Sec’y Dep’t Corrs., 362 F.3d 698, 702 (11th Cir. 2004); Dodd v. United States,

365 F.3d 1273, 1283 (11th Cir. 2004).

       Accordingly, it is ORDERED that Murray’s petition (Doc. 1) is DISMISSED AS

TIME-BARRED. The CLERK is directed to enter a judgment against Murray and to

CLOSE this case.

                      CERTIFICATE OF APPEALABILITY AND
                     LEAVE TO APPEAL IN FORMA PAUPERIS

       IT IS FURTHER ORDERED that Murray is not entitled to a certificate of

appealability. A prisoner seeking a writ of habeas corpus has no absolute entitlement



                                            6
Case 8:18-cv-00282-MSS-JSS Document 25 Filed 08/13/20 Page 7 of 7 PageID 583




to appeal a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a court

must first issue a certificate of appealability. Section 2253(c)(2) limits the issuing of a

certificate of appealability “only if the applicant has made a substantial showing of the

denial of a constitutional right.” To merit a certificate of appealability, Murray must

show that reasonable jurists would find debatable both (1) the merits of the underlying

claims and (2) the procedural issues he seeks to raise. See 28 U.S.C. § 2253(c)(2);

Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d 926, 935

(11th Cir. 2001). Because the petition is clearly time-barred and he fails to show that

reasonable jurists would debate timeliness, Murray is not entitled to a certificate of

appealability and he is not entitled to appeal in forma pauperis.

       Accordingly, a certificate of appealability is DENIED. Leave to appeal in forma

pauperis is DENIED. Murray must obtain permission from the circuit court to appeal in

forma pauperis.

       DONE AND ORDERED in Tampa, Florida on this 13th day of August, 2020.




                                             7
